


EXHIBIT 10.1
 
                                        September 4, 2015
 
Jeffrey J. Lasher
6086 S. Oswego Street
Greenwood Village, CO 80111
 
Dear Jeff:

I am pleased to offer you the position of CFO, Executive Vice President and
Assistant Secretary for West Marine, Inc. and its subsidiaries (collectively,
the “Company”).  We are looking forward to you joining our team.
 
Your employment is subject to the terms and conditions set forth in this letter.

 

Position Title:
CFO, Executive Vice President-Finance, Assistant Secretary & Principal Financial
Officer. Your principal place of employment will be at our support center
located in Watsonville, CA, subject to business travel as needed to properly
fulfill your employment duties and responsibilities.
    Reports To: Matt Hyde – CEO and President     Annual Base Salary: This
position offers an initial bi-weekly salary of $16,153.85 which is the
equivalent of $420,000.00 on an annual basis.  Your base salary is subject to
review at least annually and is payable in accordance with the Company's
standard payroll practices, including all withholding and deductions as required
by law.     Annual Bonus: During your employment, you will be eligible to
participate in the Company's annual bonus plan. Your target bonus payout
opportunity will be 60% of your Annual Base Salary.  If the bonus is earned, you
must remain employed on the date the payout is made.    

Sign-On Bonus: One time sign-on bonus of $136,154 gross, to be paid within two
weeks of your Start Date. If you voluntarily terminate employment with the
Company (other than voluntary termination in connection with a
change-in-control) within one year of your employment start date, you will
reimburse the Company 100% of the sign on bonus.     Relocation: Subject to the
conditions described below, the Company will reimburse you the following
relocation expenses:
 
1. Full amounts to pack and move household belongings and personal vehicles.
2. Temporary housing for up to twelve months.
3. Reasonable commute travel between Colorado and California for up to twelve
months for you and your family.
   

 
 
 

--------------------------------------------------------------------------------

 
 

 
 4. A one-time lump sum payment of $10,000 gross to cover incidentals incurred
throughout the course of your relocation to California to be paid within two
weeks of your Start Date; and
 
Under the terms of the West Marine Relocation Policy, if you voluntarily
terminate employment with the Company (other than voluntary termination in
connection with a change-in-control) within one year of relocating, you will
reimburse the Company 100% of the amount received for such relocation expenses.
Relocation to be completed no later than one year from Start Date.
 
Upon acceptance, we will have you work directly with our Relocation Specialist
to make your arrangements.
    Benefits:
You will be eligible to participate in the associate benefit plans and programs
generally available to the Company's senior executives, including group medical,
dental, vision, 401(k), life insurance, and others, subject to the terms and
conditions of such plans and programs. You will be credited with two weeks of
paid vacation as of your hire date. You will accrue four weeks of paid vacation
annually In this regard, you agree to the applicable deductions for your
contribution requirement from your paycheck, as applicable. The Company reserves
the right to amend, modify or terminate any of its benefit plans or programs at
any time and for any reason.
    Equity Awards:
Restricted Stock Units will be granted and the right to receive
Performance-Vested Restricted Stock Units will be awarded on the 10th business
day of the calendar month following your Start Date, per the terms of the
Company’s Omnibus Equity Incentive Plan and its Equity Award Grant Policy, as
outlined below.
 
Restricted Stock Units: Grant of 22,000 time-vested restricted stock units
(“RSUs”). The RSUs will vest over a three-year period at 33%, 33% and 34%,
respectively, on each anniversary following the grant date, assuming you remain
employed on each such date. All RSUs for which restrictions have not lapsed
shall be forfeited and revert to the Company on your termination of employment.
 
Performance Stock Units: In addition to the time-vested RSUs, you also will be
granted the right to receive performance-vested Restricted Stock Units (“PVUs”),
subject to the achievement of a threshold performance goal described below. The
number of PVUs will not be finalized until the end of the 2015 performance
period (which is the full 2015 fiscal year beginning January 4, 2015 and ending
on January 2, 2016). As a result, the actual number of PVUs you are granted will
be based on the Company’s performance against its Return on Invested Capital
goal for the fiscal 2015 performance period. The range of potential PVUs you may
receive is as follows (with the actual number interpolated on a straight-line
bases if the results are between threshold and maximum performance payout
percentages):

 
 
 

--------------------------------------------------------------------------------

 
 

  Performance Level Number of PVUs ROIC Performance Goal % Resulting Payout %
Earned   Below Threshold 0 Under 5.05% 0%   Threshold 2,750 5.05% 50%   Target
5,500 5.73% 100%   Maximum 8,250 6.50% 150%

 

  Assuming the threshold is met and you remain employed, the PVUs will vest over
a three-year period at 33%, 33% and 34%, respectively, on each anniversary
following the grant date. All PVUs for which restrictions have not lapsed shall
be forfeited and revert to the Company on your termination of employment.      
All equity awards are subject to criteria approved by the Compensation and
Leadership Development Committee of the Board of Directors and the terms of the
Company’s Equity Award Grant Policy, the Company’s Omnibus Equity Incentive
Plan, and applicable equity award agreements.
    Clawback: Any amounts payable hereunder are subject to any policy (whether
currently in existence or later adopted) established by the Company providing
for clawback or recovery of amounts that were paid to you. The Company will make
any determination for clawback or recovery in its sole discretion and in
accordance with any applicable law or regulation and the policy.     Witholding:
All forms of compensation paid to you as an associate of the Company shall be
less all applicable withholdings and deductions.     Stock Ownership
Requirements:
As an Executive Vice President of the Company, you will be required to comply
with the Company's Stock Ownership Policy.
    At-Will Employment: Your employment with West Marine is for no specific
period and constitutes “at-will” employment. As a result, you or the Company are
free to terminate the employment relationship at any time, with or without
notice and for any reason or for no reason.     Severence: If your employment
with the Company is involuntarily terminated for reasons other than cause or a
breach by you of the terms and conditions of this letter (including, but not
limited to, a breach of any of the representations contained herein), subject to
your execution, and non-revocation, of a release of claims in a form provided by
the Company, you will be eligible to receive severance in accordance with the
Company’s Executive Officer Severance Plan.     Contingent Offer:
This offer is contingent on verification of your right to work in the United
States, as demonstrated by your completion of an I-9 form and your submission of
acceptable documentation (as noted on the I-9 form)

 
 
 

--------------------------------------------------------------------------------

 
 

  verifying your identity and work authorization within three days of your Start
Date.     Start Date: The date on or about November 7, 2015, on which transition
services to your previous employer are complete and your work for the Company
commences full time, subject to the satisfaction of all of the conditions
described in this letter.     Representations:
By accepting this offer, you represent that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, such as non-competition, non-solicitation or
other work-related restrictions imposed by a current or former employer. You
also represent that you will inform the Company about any such restrictions and
provide the Company with as much information about them as possible, including
any agreements between you and your current or former employer describing such
restrictions on your activities. You further confirm that you will not remove or
take any documents or proprietary data or materials of any kind, electronic or
otherwise, with you from your current or former employer to the Company without
written authorization from your current or former employer, nor will you use or
disclose any such confidential information during the course and scope of your
employment with the Company. If you have any questions about the ownership of
particular documents or other information, you should discuss such questions
with your former employer before removing or copying the documents or
information.
    Governing Law: This offer letter shall be governed by the laws of
California, without regard to conflict of law principles.

 
To indicate your acceptance, please sign, date and return this letter to me via
fax at (831) 768-5223 or in portable document format or similar electronic form
by email.
 
Welcome aboard Jeff! Our entire team looks forward to working with you.
 
Sincerely,
/s/ Matt Hyde
Matt Hyde
CEO, President
                 
I, Jeff Lasher, have read, understood and officially accept all of the terms of
the above offer of employment with West Marine. I have not relied on any
agreements or representations, express or implied that are not set forth
expressly in the foregoing letter and this letter supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to the subject matter of this letter.
 
 
 
 
/s/ Jeff Lasher
 
 
 
 
9/4/15
 
Signature
 
Date
 

